Name: Commission Regulation (EC) No 1390/2003 of 1 August 2003 providing for the rejection of applications for export licences in the cereal sector in relation to products of CN code 10030090
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32003R1390Commission Regulation (EC) No 1390/2003 of 1 August 2003 providing for the rejection of applications for export licences in the cereal sector in relation to products of CN code 10030090 Official Journal L 196 , 02/08/2003 P. 0026 - 0026Commission Regulation (EC) No 1390/2003of 1 August 2003providing for the rejection of applications for export licences in the cereal sector in relation to products of CN code 1003 00 90THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2),Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3), as last amended by Regulation (EC) No 498/2003(4), and in particular Article 7(3) thereof,Whereas:The quantity covered by applications for advance fixing of refunds on barley is of great importance and could give rise to speculation. It has therefore been decided to reject all applications for export licences of such products made on 31 July 2003,HAS ADOPTED THIS REGULATION:Article 1In accordance with Article 7(3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for products falling within CN code 1003 00 90 made on 31 July 2003 shall be rejected.Article 2This Regulation shall enter into force on 2 August 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 117, 24.5.1995, p. 2.(4) OJ L 74, 20.3.2003, p. 15.